Citation Nr: 1231533	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  05-36 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a left eardrum disorder.

7.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 1980, from September 2001 to September 2002, from January 2003 to October 2003, and from January 2008 through March 2009.  He has also served several periods of reserve component duty totaling at least 14 years, according to a DD214 issued in 2009.  His awards reflect involvement in combat.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

In the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  He subsequently submitted a statement in December 2009 wherein he withdrew his hearing request.  

In October 2008 and January 2010, the Board remanded the matter for additional development.  The claims have since been returned to the Board.

The Board notes that at the time of the January 2010 remand, the issue of entitlement to service connection for tinnitus for was also on appeal.  This claim was subsequently granted in a rating decision of November 2011.  As such, it is no longer in appellate status and will not be addressed below.  

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran in this case has four periods of active duty, and at least fourteen years of reserve duty.  As noted by the Board in the January 2010 remand, a large portion of the Veteran's service treatment records are missing.  The only original service treatment record associated with the claims file is a two-page report of a December 1981 examination for purposes of enlistment in the Army National Guard. Accordingly, the Board directed the AMC/RO to obtain the Veteran's complete service treatment records.

In August 2010, the AMC/RO contacted the Veteran's current reserve component and requested his service treatment records.  Later that month, the unit responded, and stated that it did not possess the Veteran's service treatment records.  In December 2010, the unit further indicated that the Veteran's records are located with his previous unit.  Follow-up to this information, however, was not conducted.  Indeed, in an August 2011 deferred rating decision, the AMC/RO noted that the development with the Veteran's former unit had not been completed, but still the Veteran's service treatment records were not retrieved.  The United States Court of Appeals for Veterans Claims (the Court) has determined that if all relevant service records have not been obtained, that may be a breach of the duty to assist and grounds for remand. See Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  These records must be obtained.

Additionally in the January 2010 remand, the Board directed that the Veteran be provided notice of the statutes and regulations governing direct service connection where there is active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Board also directed the AMC/RO to summarize the verified periods of active duty, ACDUTRA, and INACDUTRA.  These items of development were also not accomplished.

The Board further notes that during the pendency of this appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires that notice be provided concerning the evaluation or the effective date that could be assigned should service connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is required in this regard as well.  

Several VA examinations were conducted on remand.  Upon receipt of the Veteran's full service treatment records, addendum opinions or new medical opinions should be obtained, as appropriate.  Additionally, of the few photocopies of service treatment records that are in the claims file, several claimed disabilities are documented in records dated from verified periods of active duty.  For example, bilateral knee problems are documented in records of August 2002, July 2008, and November 2008; shoulder problems were documented in November 2008; and chest pain/heart problems were documented in September 2003 and November 2008.  It does not appear that all of this evidence has been properly considered by the VA examiners.  This information should be appropriately addressed in the addendum opinions obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the statutes and regulations governing direct service connection where there is active duty, active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), and other types of reserve component service.  Further, provide the Veteran with proper notice of the information or evidence needed to establish a disability rating and/or effective date for the claims on appeal pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all service treatment records from the Veteran's previous reserve unit.  If records are unavailable from the previous unit, contact the National Personnel Records Center, and any and all other appropriate entities, to obtain the Veteran's service treatment records.  

Associate all such records with the Veteran's claim folder.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011) must be achieved.

3.  Summarize for the record, and for VA examiners, the Veteran's verified periods of active service, ACDUTRA, and INACDUTRA.

4.  Once all development has been conducted, as appropriate, forward the entire claims file to the VA examiners that prepared the March 2010, September 2010, and May 2011 reports for addendum opinions.  (If any examiner is unavailable, forward records to another examiner for opinion (to include examination) as directed below.)

The examiners are to be provided access to the claims folder.  The examiners are requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the claimed disorder is in any way causally related to military service.
	
In so doing, as relevant, the examiners must specifically consider and discuss all relevant service treatment records.  For example, bilateral knee problems are documented in records of August 2002, July 2008, and November 2008, shoulder problems were documented in November 2008, and chest pain/heart problems were documented in September 2003 and November 2008

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

If the prior examiners are not available, or are unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo VA examinations to obtain opinions responsive to the questions posed above.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file should be made available to the examiner for review prior to entering any opinions, and the examination report should include discussion of the Veteran's documented medical history and assertions.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  Thereafter, the RO should readjudicate the claims.  All applicable laws and regulations, and all evidence, to include in the electronic claims file, should be considered.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


